    Case 2:20-cv-00517-JTM-DMD Document 132-1 Filed 08/04/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

JERRY ROGERS, JR.,                        *     CIVIL ACTION
         Plaintiff                        *
                                          *     NO. 20-517
VERSUS                                    *
                                          *     JUDGE MILAZZO
                                          *
RANDY SMITH, INDIVIDUALLY                 *     MAG. JUDGE DOUGLAS
And IN HIS OFFICIAL CAPACITY              *
AS THE SHERIFF OF ST. TAMMANY             *     JURY DEMAND
PARISH, DANNY CULPEPER, AND               *
KEITH CANIZARRO                           *
            Defendants                    *
******************************************************************************

   MEMORANDUM IN SUPPORT OF DEFENDANTS’ EX PARTE MOTION FOR
 LEAVE TO FILE DEFENDANTS’ RULE 72 OBJECTION TO MAGISTRATE’S JULY
                     22, 2021 ORDER UNDER SEAL

MAY IT PLEASE THE COURT

       NOW INTO COURT, through undersigned counsel, come Defendants, St. Tammany

Parish Sheriff Randy Smith (“Sheriff Smith”), Danny Culpeper and Keith Canizaro, each in their

official and individual capacities, and submit the following memorandum in support of their

Motion for Leave to File Rule 72 Objection to Magistrate’s July 22, 2021 Order Under Seal:

       Local Rule 5.6 provides that a document may be prospectively filed under seal if it is

accompanied, in part, by a non-confidential supporting memorandum that provides:

       1.   A non-confidential description of what is to be sealed;

       2.   A statement as to why sealing is necessary;

       3.   Reference to governing case law, and;

       4.   A statement of the period of time the party seeks to have the matter maintained
            under seal and how the matter is to be handled upon sealing.


                                           Page 1 of 3
        Case 2:20-cv-00517-JTM-DMD Document 132-1 Filed 08/04/21 Page 2 of 3




          Courts recognize that the public has a common law right to inspect and copy judicial

records, and therefore there is a presumption of public access.1 However, this right is not

absolute, and “there are well-recognized situations in which the seal may and should be used.”2

Documents that reference a party’s health are typically sealed.3 4

          In this matter, Defendants have attached to their proposed memorandum in support

multiple sets of medical records that describe Plaintiff’s medical condition. Further, the proposed

memorandum makes several references to those records, and therefore Defendants aver that

sealing the entire pleading is the only viable option to protect Plaintiff’s privacy regarding his

medical condition and treatment. Accordingly, Defendants move to seal Rule 72 Objection to

Magistrate’s July 22, 2021 Order until further order of this Court.

          WHEREFORE, Defendants respectfully aver that the Defendants request leave to file

their Rule 72 Objection to Magistrate’s July 22, 2021 Order and memorandum in support under

seal.

                                             Respectfully submitted,

                                             MILLING BENSON WOODWARD L.L.P.

                                             s/ Chadwick W. Collings_____________________
                                             CHADWICK W. COLLINGS, T.A.            # 25373
                                             HENRY M. WEBER                        # 35374
                                             LAUREN A. WILLIAMS                    # 37917
                                             68031 Capital Trace Row
                                             Mandeville, Louisiana 70471
                                             Telephone: (985) 292-2000
                                             Facsimile:   (985) 292-2001
                                             ccollings@millinglaw.com
                                             Counsel for Defendants

1
  SEC v. Van Waeyenberghe, 990 F.2d 845, 848 (5th Cir. 1993).
2
  Fed. Sav. & Loan Ins. Corp. v. Blain, 808 F.2d 395, 399 (5th Cir. 1987).
3
  Lima v. Wagner, 2018 U.S. Dist. LEXIS 240644 (S.D. Tex. 10/24/18).
4
  United States v. Jimenez, 256 F.3d 330 (5th Cir. 2001).


                                                    Page 2 of 3
    Case 2:20-cv-00517-JTM-DMD Document 132-1 Filed 08/04/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on August 4, 2021,

by using the CM/ECF system, which system will send a notice of electronic filing to appearing

parties in accordance with the procedures established.



                                  __s/ Chadwick W. Collings__
                                    Chadwick W. Collings




                                           Page 3 of 3
